               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY


 XAVIER INGRAM and                   HONORABLE JEROME B. SIMANDLE
 DARREN A. DICKERSON,

                Plaintiffs,               Civil Action No.
                                          14-5519 (JBS-KMW)
      v.
                                               OPINION
 COUNTY OF CAMDEN, et al.,

                Defendants.



APPEARANCES:

Beth G. Baldinger, Esq.
MAZIE SLATER KATZ & FREEMAN, LLC
103 Eisenhower Parkway
Roseland, New Jersey 07068
     Attorney for Plaintiff Ingram

William M. Tambussi, Esq.
William F. Cook, Esq.
BROWN & CONNERY, LLP
360 Haddon Avenue
Westmont, New Jersey 08108
     Attorneys for County Defendants & Defendant Marchiafava

Jay J. Blumberg
BLUMBERG & WOLK, LLC
158 Delaware Street
Woodbury, New Jersey 08096
     Attorney for Defendant Merck

Matthew B. Wieliczko
ZELLER & WIELICZKO, LLP
120 Haddontowne Court
Cherry Hill, New Jersey 08034
     Attorney for Defendant Gennetta
SIMANDLE, District Judge:

     On June 14, 2014, Plaintiff Xavier Ingram was allegedly

assaulted by several Camden County Police Officers resulting in

catastrophic injuries including quadriplegia, in violation of 42

U.S.C. § 1983. Presently before the Court are four motions for

summary judgment filed by Defendants County of Camden, Camden

County Police Department, Chief John Scott Thomson, Orlando Cuevas

(hereinafter,   “County   Defendants”),   and   Nicholas   Marchiafava

[Docket Item 143], Defendant Jeremy Merck [Docket Item 144],

Defendant Antonio Gennetta [Docket Item 145], and Plaintiff Ingram

[Docket Item 146]. All of the present motions have been opposed

and briefing has been completed. The Court has considered the

submissions and held oral argument on March 21, 2019. For the

reasons set forth below, the motion for summary judgment filed by

County Defendants and Defendant Marchiafava [Docket Item 143] will

be granted in part and denied in part, Defendant Merck’s motion

for summary judgment [Docket Item 144] will be denied, Defendant

Gennetta’s motion for summary judgment [Docket Item 145] will be

denied, and Plaintiff Ingram’s motion for summary judgment [Docket

Item 146] will be denied. The Court finds as follows:1


1 For purposes of the instant motion and pursuant to Local Civil
Rule 56.1, the Court looks to Plaintiff Ingram’s Second Amended
Complaint, [Docket Item 64], when appropriate, County Defendants’
Statement of Undisputed Material Facts, [Docket Item 143-2],
Defendant Merck’s Statement of Undisputed Material Facts, [Docket
Item 144-5], Defendant Gennetta’s Statement of Undisputed Material


                                  2
   I.      Factual and Procedural Background.

     The   factual   and   procedural   background   of   this   case   was

previously detailed in the Court’s Memorandum Opinion of January

16, 2019, and shall not be repeated herein, except as necessary

for the determination of the present motion. See Ingram v. Cty. of

Camden, No. 14-5519, 2019 WL 231759 (D.N.J. Jan. 16, 2019).

Discovery extending over several years has been completed and the

motions are largely ripe for decision.

  II.      Standard of Review.

     At summary judgment, the moving party bears the initial burden

of demonstrating that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law. FED. R. CIV. P. 56(a); accord Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). Once a properly supported motion for summary

judgment is made, the burden shifts to the non-moving party, who

must set forth specific facts showing that there is a genuine issue

for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986). In reviewing a motion for summary judgment, the court is



Facts, [Docket Item 145-2], Plaintiff Ingram’s Statement of
Undisputed Material Facts, [Docket Item 146-27], Defendant
Gennetta’s Response to Statement of Material Facts, [Docket Item
159-1], Defendant Merck’s Response to Statement of Material Facts,
[Docket Item 160-2], Defendant Marchiafava’s Response to Statement
of Material Facts, [Docket Item 164-1], Plaintiff Ingram’s
Response to Statement of Material Facts, [Docket Item 169], and
related exhibits and documents. Where not otherwise noted, the
facts are undisputed by the parties.


                                   3
required to examine the evidence in light most favorable to the

non-moving party and resolve all reasonable inferences in that

party’s favor. Scott v. Harris, 550 U.S. 372, 378 (2007); Halsey

v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

       A factual dispute is material when it “might affect the

outcome of the suit under the governing law,” and genuine when

“the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. The non-

moving party “need not match, item for item, each piece of evidence

proffered by the movant,” but must present more than a “mere

scintilla” of evidence on which a jury could reasonably find for

the non-moving party. Boyle v. Cnty. of Allegheny, Pa., 139 F.3d

386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at 252).

    III.   Discussion.

       Defendants2 move for summary judgment as to certain portions

of Plaintiff Ingram’s Second Amended Complaint [Docket Item 64].

Defendants assert that they are entitled to summary judgment as to

Plaintiff Ingram’s claim regarding the use of excessive force

because the force used by Officer Defendants against Plaintiff

Ingram was reasonable and because Officer Defendants are protected

by the doctrine of qualified immunity. (County Defs.’ Br. [Docket




2Unless otherwise noted, the Court shall use the term “Defendants”
when referring to all Defendants named in Plaintiff Ingram’s Second
Amended Complaint [Docket Item 64].


                                  4
Item   143-1],    15-27;    Merck’s      Br.    [Docket      Item    144-1],   5-8;

Gennetta’s Br. [Docket Item 145-1], 24-34.) Defendants further

assert that they are entitled to summary judgment as to all New

Jersey state law claims because they are rendered immune from suit

by New Jersey’s “pursuit immunity” statute. (County Defs.’ Br.

[Docket Item 143-1], 28 n.13; Merck’s Br. [Docket Item 144-1], 5-

6; Gennetta’s Br. [Docket Item 145-1], 36.) County Defendants

assert that they are entitled to summary judgment as to all claims

against    Defendants      County   of       Camden,   Camden       County   Police

Department, John Scott Thomson, and Orlando Cuevas3 because County

Defendants’ training, policies, and discipline meet applicable

requirements and because they cannot be held liable for claims

under 42 U.S.C. § 1983 by way of a theory of respondeat superior.

(See County Defs.’ Br. [Docket Item 143-1], 28-30.) Defendant Merck

seeks summary judgment regarding Plaintiff Ingram’s claim against

him for supervisory liability under 42 U.S.C. § 1983. (See Merck’s

Br. [Docket Item 144-1], 8-11.) Finally, Defendants and Plaintiff

Ingram    all   seek   summary   judgment       in   their    respective     favors

regarding Plaintiff Ingram’s claim for failure to render medical

aid. (See County Defs.’ Br. [Docket Item 143-1], 27-28; Gennetta’s




3 During oral argument, counsel for Plaintiff Ingram withdrew all
of Plaintiff Ingram’s claims against Defendant Cuevas. Therefore,
the Court shall grant County Defendants’ present motion for summary
judgment insofar as it seeks summary judgment in favor of Defendant
Cuevas.


                                         5
Br. [Docket Item 145-1], 34-35; Merck’s Br. [Docket Item 144-1],

11; Ingram’s Br. [Docket Item 148], 19-33.)4

              A.    Excessive Force.

       Defendants contend that they are entitled to summary judgment

in their favor as to Count I of Plaintiff Ingram’s Second Amended

Complaint [Docket Item 64], seeking damages under 42 U.S.C. § 1983

for excessive force, because Defendants are entitled to qualified

immunity and because Plaintiff Ingram has not established that he

has    suffered     a    constitutional       violation.   (County   Defs.’   Br.

[Docket Item 143-1], 15-27; Merck’s Br. [Docket Item 144-1], 5-8;

Gennetta’s Br. [Docket Item 145-1], 24-34.) Defendants assert that

each of the Officer Defendants5 is entitled to qualified immunity

and    that   the       force   used   against    Plaintiff   Ingram    was   not

unconstitutionally excessive. (See id.) Plaintiff Ingram opposes

this   request,     asserting      that   the    Officer   Defendants   are   not

entitled to qualified immunity and that there exist questions of

material fact in relation to whether the amount of force used on


4 Defendants also assert that Plaintiff Ingram has not presented
sufficient evidence to show that Officer Defendants were a
proximate cause of his injuries. (See, e.g., County Defs.’ Br.
[Docket Item 143-1], 25.) Defendants rely on their motions to
strike Plaintiff Ingram’s experts Dr. Yue and Dr. Ivancic to
support this request. (Id.) However, as the Court has largely
denied those motions to strike, (see Order [Docket Item 228],)
this portion of Defendants’ motions shall be denied.

5 Unless otherwise noted, the Court shall use the term “Officer
Defendants” when referring to Defendants Marchiafava, Gennetta,
and Merck, collectively.


                                          6
Plaintiff      Ingram     was      objectively         reasonable       under     the

circumstances presented in this case. (See Pl.’s Opp’n [Docket

Item 170], 7-16, 18-19.)

                  1.     Qualified Immunity as to Excessive Force.

     “Qualified immunity shields government officials from civil

damages liability unless the official violated a statutory or

constitutional right that was clearly established at the time of

the challenged conduct.” Taylor v. Barkes, 135 S. Ct. 2042, 2044

(2015)    (internal     citation     and       quotation   marks    omitted).     “In

resolving questions of qualified immunity at summary judgment,

courts engage in a two-pronged inquiry. The first asks whether the

facts, ‘[t]aken in the light most favorable to the party asserting

the injury, . . . show the officer’s conduct violated a [federal]

right[.]’” Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (citing

Saucier   v.   Katz,    533   U.S.   194,       201,   (2001)).    In   this    case,

Plaintiff Ingram has alleged a violation of his Fourth Amendment

right to be free of excessive force during the course of an arrest

and failure to provide medical care.6 (See Second Amended Complaint




6 The parties dispute whether this claim falls under the Fourth
Amendment or the Fourteenth Amendment, as described below. It is
Plaintiff Ingram’s position that the Fourth Amendment provides the
proper test for his claim. Additionally, Defendant Merck argues
that the Eighth Amendment, which protects individuals who are
serving sentences after having been convicted of a crime, is
inapplicable in this context. (See Merck’s Br. [Docket Item 160],
4-5.) Neither Plaintiff Ingram nor any other party appears to
assert that the Eighth Amendment applies in the context of this


                                           7
[Docket Item 64], ¶ 27; see also Graham v. Connor, 490 U.S. 386,

393 (1989).) Plaintiff Ingram alleges that as he walked out of a

liquor store, nearby police officers started to chase him, he

assumed that it was because of an outstanding warrant he had, got

scared, and ran. (Ingram Dep. [Docket Item 146-10], 11:16-12:2.)

After running for some distance, Plaintiff Ingram alleges he tried

to surrender to police on the slippery pavement by going down to

the ground. (Id. at 12:5-6.) In the process of getting down, Ingram

claims his feet slipped from under him and he landed on his side.

(Id. at 12:6-8.) As soon as he hit the ground, an officer jumped

on his back and two officers started punching and kicking him.

(Id. at 12:9-12.) After the officers started beating him, Plaintiff

Ingram asserts that he could feel the blows, was in extreme pain,

and was screaming that he could not breathe and that he could not

feel his legs. (Id. at 12:12-15.) Then Defendant Merck walked over

to Ingram, told him to “shut up,” stepped on his neck, and

Plaintiff Ingram heard it crack. (Id. at 12:15-18.) According to

Ingram, the officers tried to sit him up, but when they released

him, he collapsed onto his stomach. (Id. at 12:21-23.) Ingram then

blacked out. (Id. at 20-24.) As described below, the parties have

identified a number of eyewitnesses to these events and there is

a video surveillance recording of the events. Taking these into



case. Therefore, the Court shall not address any Eighth Amendment
protections at this time.


                                8
account, in the light most favorable to Plaintiff Ingram, show

that the Officer Defendants violated a federal right.

     The second prong of the qualified immunity inquiry requires

the Court to determine

          whether the right in question was “clearly
          established” at the time of the violation.
          Hope v. Pelzer, 536 U.S. 730, 739, []
          (2002). . . . “[T]he salient question . . .
          is whether the state of the law” at the time
          of an incident provided “fair warning” to the
          defendants “that their alleged [conduct] was
          unconstitutional.” Id. at 741.

Tolan, 572 U.S. at 655–56. Regarding claims of excessive force

during the process of arrest, the Third Circuit has stated that

          we have relied on the factors set forth in
          Graham and Sharrar in evaluating whether an
          officer made a reasonable mistake. See Estate
          of Smith v. Marasco, 430 F.3d 140, 149-150 (3d
          Cir.2005); Couden v. Duffy, 446 F.3d 483, 497
          (3d Cir.2006). We have stated that these
          factors “are well-recognized,” Couden, 446
          F.3d at 497, and that when an officer applies
          them in “an unreasonable manner, he is not
          entitled to qualified immunity.” Estate of
          Smith, 430 F.3d at 150.

Green v. New Jersey State Police, 246 F. App’x 158, 162–63 (3d

Cir. 2007). As the Court shall determine, below, neither the Graham

nor the Sharrar factors indicate that, taking the evidence in the

light most favorable to Plaintiff Ingram, the Officer Defendants’

use of allegedly deadly force (especially kneeling on Ingram’s

neck and kicking or stomping on the neck of a non-resisting

suspect) would have been reasonable under the circumstances in



                                9
this case. Because the Court finds that “it would be unreasonable

for [an officer] to believe these actions would not constitute

excessive force, we hold that [Plaintiff Ingram’s] rights were

‘clearly established.’” Green, 246 F. App’x at 163.

               2.   Qualified   Immunity   as  to   Deliberate
                    Indifference to Serious Medical Need of a
                    Detainee

     Plaintiff also alleged a second constitutional violation

arising after he was seized and immobile on the ground. He alleges

that, after his neck was broken, and he was handcuffed, that he

was “seized” for constitutional purposes, and that the officers

were aware of the profound seriousness of his injuries. When

Officer Defendants nonetheless rolled him over, and then sat him

up, despite hearing his complaints that he could not feel his legs

and despite seeking that he could not cooperate to support himself,

and his body was contorted and he fell face forward on his face,

that further injury to his spinal cord was the result. Plaintiff’s

expert, Dr. Yue, inter alia, opines how these maneuvers probably

caused additional damage to Plaintiff’s cervical area. Plaintiff

alleges that he had a constitutional right, whatever the source of

his injuries, once he was seized, to be free from the deliberate

indifference of the arresting officers to his serious medical needs

as a detainee in violation of the Fourth (or alternatively the

Fourteenth) Amendment.




                                10
     At step one of the qualified immunity inquiry, taking the

evidence in the light most favorable to Plaintiff Ingram, he has

alleged a violation of his federal right to be free from deliberate

indifference   to   his   serious   medical   needs   while   a   pretrial

detainee. (Second Amended Complaint [Docket Item 64], ¶¶ 36-43.)

     With regard to claims for inadequate medical care by pretrial

detainees, the Third Circuit has held that

          the Supreme Court has concluded that the
          Fourteenth    Amendment    affords    pretrial
          detainees protections “at least as great as
          the Eighth Amendment protections available to
          a convicted prisoner,” without        deciding
          whether the Fourteenth Amendment provides
          greater protections. [City of Revere v.
          Massachusetts Gen. Hosp., 463 U.S. 239, 244,
          (1983).] In previous cases, we have found no
          reason to apply a different standard than that
          set forth in Estelle (pertaining to prisoners’
          claims of inadequate medical care under the
          Eighth Amendment) when evaluating whether a
          claim for inadequate medical care by a pre-
          trial detainee is sufficient under the
          Fourteenth Amendment. See, e.g., Boring v.
          Kozakiewicz, 833 F.2d 468, 472 (3d Cir.1987).

Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 581 (3d Cir.

2003). The Third Circuit went on to say that

          [i]n Estelle, [429 U.S. 97, 102-04 (1976),]
          the Supreme Court held that the Eighth
          Amendment proscribes deliberate indifference
          to prisoners’ serious medical needs. . . . In
          order   to    establish    a   violation   of
          [plaintiff’s]    constitutional    right   to
          adequate medical care, evidence must show (i)
          a serious medical need, and (ii) acts or
          omissions by prison officials that indicate
          deliberate indifference to that need.



                                    11
Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir.

2003) (citing Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)).

As described, supra, Plaintiff alleges, and a reasonable jury could

so find, that Plaintiff was suffering from a serious medical need

related to the neck injury he sustained and Officer Defendants’

acts and omissions by ignoring his cries that he could not feel

his legs and ignoring the signs that he was unable to physically

support himself and nevertheless choosing to roll him over, pull

his   body    upright,      and   then    drop     him    on     his   face    constitute

deliberate     indifference       to     that    serious       medical      need.      Thus,

Plaintiff has alleged a constitutional violation of his right to

be free from deliberate indifference to his serious medical needs.

      With regard to this the second prong of the qualified immunity

analysis, the right of persons in police custody to be free from

deliberate indifference to their medical need was recognized by

the Supreme Court at least as early as Estelle in 1976, and this

right was clearly established with respect to pretrial detainees

at least as early as City of Revere in 1983, a reasonable police

officer      should   know    that       they    are     not     to    be   deliberately

indifferent     to    the    serious      medical        needs    of    their       pretrial

detainees.      Therefore,        the      Court       finds      that        the     second

constitutional right which Plaintiff Ingram alleges was violated

was indeed “clearly established.”




                                           12
     Therefore, Defendants’ motions shall be denied to the extent

that they seek summary judgment in Officer Defendants’ favor on a

theory of qualified immunity pertaining to both excessive force

and deliberate indifference to the serious medical need of a person

in custody.

               3.   Excessiveness of Force.

     In the present case, there are significant factual disputes

about the exact amount and type of force used by Officer Defendants

against Plaintiff Ingram. Plaintiff Ingram alleges that as he

walked out of a liquor store, nearby police officers started to

chase him, he assumed that it was because of an outstanding warrant

he had, got scared, and ran. (Ingram Dep. [Docket Item 146-10],

11:16-12:2.) After running for some distance, Plaintiff Ingram

alleges he tried to surrender to police by going down to the

ground. (Id. at 12:5-6.) In the process of getting down, Ingram

claims his feet slipped from under him and he landed on his side.

(Id. at 12:6-8.) As soon as he hit the ground, an officer jumped

on his back and two officers started punching and kicking him.

(Id. at 12:9-12.) After the officers started beating him, Plaintiff

Ingram asserts that he could feel the blows, was in extreme pain,

and was screaming that he could not breathe and that he could not

feel his legs. (Id. at 12:12-15.) Then Defendant Merck walked over

to Ingram, told him to “shut up,” stepped on his neck, and

Plaintiff Ingram heard it crack. (Id. at 12:15-18.) According to


                                13
Ingram, he told the officers he could not breathe and could not

move. Nonetheless, the officers tried to sit him up, but when they

released him, he collapsed onto his face and stomach. (Id. at

12:21-23.) Ingram then blacked out. (Id. at 20-24.) He alleges

this    post-seizure    conduct    showed     indifference      to    his   serious

medical needs and worsened his condition.

       Meanwhile,   Defendants       assert      that       Plaintiff       Ingram’s

catastrophic injuries were caused not by the actions of Officer

Defendants, but rather as a result of Plaintiff Ingram’s slip-and-

fall. (See County Defs.’ Br. [Docket Item 143-1], 25.) Indeed,

there is a dispute between expert witnesses whether the injuries

were more likely caused by the slip-and-fall (which occurred before

any    officer   touched      Plaintiff)    or   by   the    force    applied    to

Plaintiff’s cervical vertebrae and spinal cord by police kneeing

and/or stomping on the side of his neck.

       There is a surveillance video of the events in question, and

Defendants contend that it clearly shows that Officer Defendants’

actions were reasonable under the circumstances. (See id. at 20-

22.) The Court has reviewed the surveillance video and finds that

it is of such low quality that it cannot be used to definitively

ascertain the amount of force that Officer Defendants used in

arresting Plaintiff Ingram. There are also a number of witnesses,

including Officer Defendants,          Plaintiff Dickerson and              certain

third    parties,      with     conflicting      testimony.      It     would    be


                                      14
inappropriate at this time for the Court to determine the veracity

or credibility of these conflicting witnesses.

     Under Graham, 490 U.S. 386, a plaintiff has the burden of

showing that the amount of force directed at him by an arresting

officer was constitutionally excessive. What is “excessive” is

determined      under   all   the    circumstances       then   confronting    the

arresting officer, considering the Graham factors, among others,

namely: “[1] the severity of the crime at issue, [2] whether the

suspect poses an immediate threat to the safety of the officers or

others,   and    [3]    whether     he   is   actively    resisting   arrest    or

attempting to evade arrest by flight.” Graham, 490 U.S. at 396.

The Third Circuit expounded upon the Graham factors in Sharrar v.

Felsing, 128 F.3d 810 (3d Cir. 1997), stating that

           [o]ther   relevant    factors    include   the
           possibility that the persons subject to the
           police action are themselves violent or
           dangerous, the duration of the action, whether
           the action takes place in the context of
           effecting an arrest, the possibility that the
           suspect may be armed, and the number of
           persons with whom the police officers must
           contend at one time.

Sharrar, 128 F.3d at 822.

     In this case, taking the evidence in the light most favorable

to Plaintiff Ingram, the Graham factors do not indicate that deadly

force would have been reasonable under the circumstances, as




                                         15
Plaintiff Ingram was arrested under false pretenses,7 he did not

have   a   weapon,   was    not   threatening    violence,    or   otherwise

constituting a threat to safety. Plaintiff Ingram was attempting

to flee, but in the absence of any other Graham factors, this alone

does not support the Officer Defendants’ use of deadly force

against Plaintiff Ingram’s neck as he lay on the ground. Likewise,

taking the evidence in the light most favorable to Plaintiff

Ingram, none of the Sharrar factors indicate that the degree of

force would have been reasonable under the circumstances, as there

is no evidence that Plaintiff Ingram was acting violently, there

is no evidence that there was insufficient time for                  Officer

Defendants to have refrained from exerting deadly force against

Plaintiff Ingram’s neck or spine, Plaintiff Ingram was not armed

(although there is evidence he discarded a gun during the foot

chase, which Plaintiff disputes), nor is there evidence that

Officer    Defendants      were   outnumbered.   Therefore,    taking    the

evidence in the light most favorable to Plaintiff Ingram, the Court

finds that a reasonable officer would know that it would be

excessive to jump on a suspect who had fallen to the ground, punch




7 As highlighted at oral argument, Plaintiff Ingram has never been
convicted of or pled guilty to any crime resulting from the arrest
at issue, he maintains that all evidence against him was planted,
and that Officer Defendants had no probable cause to pursue or
arrest him. Count IX of Plaintiff Ingram’s Second Amended Complaint
[Docket Item 64] asserts a claim for false arrest, and no party
has yet sought summary judgment as to that claim.


                                      16
and kick him, step on or knee his neck, and to lift and drop him

in spite of Plaintiff Ingram’s vocal cries that he lost feeling in

his extremities.

      Plaintiff Ingram, as the party opposing summary judgment, is

entitled to the facts and reasonable inferences most favorable to

him. In Plaintiff Ingram’s best case, a reasonable jury could find

that he was pursued by police under false pretenses, that he never

threatened an officer, never displayed something like a weapon,

never advanced toward an officer, never touched an officer, never

assumed   a   fighting     posture,   that   after    his   fall   he    was   not

resisting whatsoever, that after his fall Officer Defendants beat

Plaintiff Ingram while he lay on the ground, that Plaintiff

Ingram’s neck injury was sustained by force applied by the Officer

Defendants, that he told Officer Defendants that he could not feel

his   legs    prior   to   Officer    Defendants     disregarding       Plaintiff

Ingram’s cries that he was in pain, could not breathe, and could

not feel his legs, and picking him up and dropping his limp body

causing him to fall onto his face. A reasonable jury could find

that Officer Defendants exercised a degree of force that was not

only improper but unconstitutionally excessive. Under this version

of the facts, a jury could reasonably find that this force was not

for the purpose of arresting Plaintiff Ingram, but rather for the

purpose of summarily punishing him. The Fourth Amendment permits

the use of force, sometimes even deadly force, to accomplish an


                                       17
arrest   in    especially   aggravated   circumstances   presenting

demonstrable danger to the law enforcement officer or others. In

Plaintiff Ingram’s circumstances, looking at disputed evidence in

the light most favorable to him for the purposes of this motion,

a jury could reasonably find for Plaintiff. Therefore, Defendants’

motion shall be denied to the extent that it seeks summary judgment

with respect to the issue of excessive force.

          B.    Deliberate Indifference to Serious Medical Needs of
                Detainee

     As noted, supra, Plaintiff claims that, whatever the causes

of his injuries were, Defendant Officers made them worse due to

deliberate indifference to his serious medical needs when the

seizure was complete and he was in their custody. Plaintiff does

not appear to allege that the officers failed to promptly seek

medical care, as the evidence shows that an ambulance was summoned

and arrived quickly. Plaintiff alleges, and the facts viewed in

the light most favorable to him, that the officers knew he was

unable to move and complained he had no feeling but nonetheless

moved him twice, for no medical reason, without support for his

neck, causing further injury.

     Defendants Marchiafava, Gennetta, and Merck all assert that

they are entitled to summary judgment in their favor with respect

to Plaintiff Ingram’s claims for failure to render medical aid

under 42 U.S.C. § 1983. (See County Defs.’ Br. [Docket Item 143-



                                 18
1], 27-28; Gennetta’s Br. [Docket Item 145-1], 34-35; Merck’s Br.

[Docket Item 144-1], 11.) Conversely, Plaintiff Ingram asserts

that he is entitled to summary judgment in his favor with respect

to his claims for failure to render medical aid under 42 U.S.C.

§ 1983. (See Ingram’s Br. [Docket Item 148], 19-33.) The parties

strongly dispute whether this claim falls under the Fourth or

Fourteenth Amendment. (See Ingram’s Br. [Docket Item 148], 21-33;

Gennetta’s Opp’n [Docket Item 159], 9; Merck’s Opp’n [Docket Item

160], 5-16; County Defs.’ Opp’n [Docket Item 164], 14-17.) The

Honorable Judge Irenas previously held that the Fourth Amendment’s

reasonableness standard applies when a plaintiff claims a failure

to render medical aid at the time of their arrest, while the

Fourteenth Amendment’s deliberate indifference standard applies

after arrest has been affected and the individual is considered a

pretrial detainee. Davis v. Twp. of Paulsboro, 421 F. Supp. 2d

835, 855 (D.N.J. 2006) (citing James v. York Cty. Police Dep’t,

160 F. App’x 126, 131 n.3 (3d Cir. 2005)).

     In the present case, the moment of seizure is in dispute, and

therefore the Court cannot simply choose the appropriate test to

apply with regard to Plaintiff Ingram’s claim for failure to render

medical aid. “It is a question of fact precisely when, in each

case, the arrest took place.” Sibron v. New York, 392 U.S. 40, 67

(1968) (citing   Rios v. United States, 364 U.S. 253, 261-262

(1960)). Therefore, as this issue is currently in dispute, the


                                19
question of when Plaintiff Ingram was actually seized cannot be

decided in the context of the present motions, but rather must

wait for the jury to determine. If “seizure” pursuant to the arrest

was completed by subduing and handcuffing Plaintiff on the ground,

then this second phase of constitutional violation may be said to

have occurred post-seizure, that is, while in custody, and rights

of a pretrial detainee apply. See Natale, 318 F.3d at 581. On the

other hand, if he was not yet a “detainee” because seizure was not

yet complete, then this second phase of injurious contact occurred

pursuant to the arrest and would be analyzed as part of the

“excessive force” claim, as above.

      In the version of events most favorable to Plaintiff Ingram,

as described, supra, his need for medical attention stemming from

a spinal injury became apparent to the Officer Defendants prior to

or during the course of arrest, as a result of Plaintiff Ingram

having loudly stated that he could not feel his legs, and rather

than rendering immediate medical aid, the Officer Defendants, all

of   whom   are   trained   first    responders,     proceeded   to   pick   up

Plaintiff Ingram, drop him on his face, pick him up again, and

then finally call for an ambulance. In this version of events,

Officer     Defendants   knew   or   should   have    known   that    a   person

suffering from a spinal injury should not be moved whatsoever, and

rather should be stabilized in place, prior to the arrival of

paramedics. A reasonable jury could find these facts and, were


                                      20
they to do so, they could also reasonably find in favor of

Plaintiff     Ingram       with       respect      to     this      claim.    Therefore,

Defendants’ motions must be denied with respect to this claim.

      Likewise,      in    the       version      of    events   most    favorable     to

Defendants,    the      Officer       Defendants        did   not    become    aware   of

Plaintiff Ingram’s medical need until after he was seized. Officer

Defendants,    still      unaware       of   Plaintiff        Ingram’s   neck    injury,

attempted to get Plaintiff Ingram to stand in order to escort him

to a patrol car. Once aware that Plaintiff Ingram’s reason for not

standing was an injury to his neck, Officer Defendants immediately

stabilized Plaintiff Ingram in place and requested an ambulance.

A reasonable jury could find these facts and, were they to do so,

they could also reasonably find in favor of Defendants with respect

to this claim. Therefore, Plaintiff’s motion for summary judgment

must be denied.

               C. Municipal liability.

      County Defendants also contend that they are entitled to

summary judgment in favor of Defendants County of Camden, Camden

County Police Department, John Scott Thomson, and Orlando Cuevas

as   to   Counts   IV     and    V    of   Plaintiff      Ingram’s      Second   Amended

Complaint [Docket Item 64], seeking damages under 42 U.S.C. § 1983

for inadequate policies, procedures, and customs (Count IV) and




                                             21
for inadequate training and supervision (Count V).8 (See County

Defs.’ Br. [Docket Item 143-1], 28-30.) Plaintiff has confirmed

that his Monell claims arise only with respect to the excessive

use of force by the arresting officers, and not the claim of

deliberate      indifference   to   a        serious   medical   need.   County

Defendants assert that these claims for municipal and supervisory

liability are barred because County Defendants’ expert, Mr. Ryan,

opines   that    Camden   County    Police       Department’s    training   and

policies meet all applicable standards and Defendant Shockley

received such training and supervision.9 (See id. at 29.) County


8 Additionally, County Defendants contend that they are entitled
to summary judgment in favor of Defendants County of Camden and
Camden County Police Department with respect to Counts I, II, and
III of Plaintiff Ingram’s Second Amended Complaint [Docket Item
64], because they each appear to seek damages under 42 U.S.C.
§ 1983 from these two defendants on a theory of respondeat
superior. County Defendants rightly assert that public entities
are not subject to § 1983 liability by way of respondeat superior,
rather such liability can only be brought by way of a Monell claim,
as in Counts IV and V of Plaintiff Ingram’s Second Amended
Complaint [Docket Item 64]. (See County Defs.’ Br. [Docket Item
143-1], 28 n.14. (citing Monell v. Department of Social Services,
436 U.S. 658, 691 (1978); Fagan v. City of Vineland, 22 F.3d 1283,
1291 (3d Cir. 1994)).) Plaintiff Ingram does not appear to oppose
this request. (See generally Pl.’s Opp’n [Docket Item 170].) The
Court finds that public entities are not liable for § 1983
violations by way of a respondeat superior theory, and therefore
County Defendants’ motion shall be granted to this extent.

9 County Defendants additionally contend that they are entitled to
summary judgment as to these issues because there is no underlying
liability against the Officer Defendants for excessive force, and
therefore there can be no municipal or supervisory liability
against Defendants County of Camden, Camden County Police
Department, John Scott Thomson, and Orlando Cuevas. (See Defs.’ Br
[Docket Item 143-1], 28-29; County Defs.’ Reply [Docket Item 183],


                                        22
Defendants further assert that the Court should disregard the

opinions and testimony of Plaintiff Ingram’s expert, Dr. Chapman,

and filed a motion to strike same. (See id. at 29-30.) That motion

has   been   addressed    in   part,   but   approximately   48    additional

objections by Defendant need to be resolved to ascertain Daubert

admissibility. [Docket Item 229.]

      Plaintiff Ingram contends that there exists a genuine dispute

of material fact with respect to his claims for municipal and

supervisory liability on the part of Defendants County of Camden,

Camden County Police Department, John Scott Thomson, and Orlando

Cuevas. (See Pl.’s Opp’n [Docket Item 170], 20-38.) Plaintiff

Dickerson relies heavily on the expert report prepared by Dr.

Chapman   and   asserts   that   County      Defendants   employ   inadequate

investigatory practices, that they ignore citizens’ complaints of

excessive force, that they have ignored prior incidents of officers

inappropriately using force against an arrestee’s neck, that they

failed to properly implement their “early warning” system with

respect to Defendant Merck, that they failed to properly supervise

and monitor officers’ use of force, that they failed to properly




1-3.) However, as the Court shall not grant summary judgment in
Officer Defendants’ favor as to their liability for the alleged
use of excessive force, as explained, supra, the question of
Officer Defendants’ liability is still to be determined and the
Court need not address this argument at this time.


                                       23
train their officers, and that they had a policy and custom of

sanctioning officer misconduct. (See id.)

     County Defendants assert that all Monell claims should be

dismissed,   because   Camden     County    Police   Department     is   in

compliance with all guidelines and policies with regard to the use

of force. (See County Defs.’ Br. [Docket Item 143-1], 29; County

Defs.’   Reply   [Docket   Item   183],    6-7,   11.)   Further,   County

Defendants assert that Plaintiff Ingram’s claim under a failure to

investigate theory must be dismissed, because Officer Defendants

had too few prior complaints of excessive force to put County

Defendants on notice regarding a potential problem, (see County

Defs.’ Reply [Docket Item 183], 4), and Dr. Chapman’s criticisms

of Camden County Police Department’s “early warning” and internal

affairs systems are overstated. (See id. at 5-9.) County Defendants

also assert that Plaintiff Ingram’s claim under a failure to train

theory must be dismissed, because Plaintiff Ingram has failed to

show a pattern of violations by untrained officers. (See id. at

10-11.) As noted, supra, County Defendants’ motion to strike the

opinion and testimony of Dr. Chapman is still pending in part,10

and there remains substantial disagreement between the parties as




10An Order clarifying the status of the many dozens of objections
to Chapman’s expert opinions and the pared-down list of some 48
objections remaining in dispute was entered earlier at [Docket
Item 229], today.



                                   24
to admissibility of Dr. Chapman’s opinion and testimony regarding

Monell issues. Therefore, the Court shall reserve judgment as to

this portion of County Defendants’ motion, until such time as the

remaining disagreements with respect to Dr. Chapman’s opinion and

testimony regarding Monell issues have been resolved.

            D. New Jersey’s Statutory Pursuit Immunity.

     Defendants also assert that they are entitled to summary

judgment with respect to Plaintiff Ingram’s claims under New Jersey

state law, because they are immune from suit as to these issues as

a result of New Jersey’s statutory “pursuit immunity,” codified at

N.J. STAT. ANN. § 59:5-2.11 (County Defs.’ Br. [Docket Item 143-1],

28 n.13; Merck’s Br. [Docket Item 144-1], 5-6; Gennetta’s Br.

[Docket Item 145-1], 36.) Plaintiff Ingram opposes this portion of




11N.J. STAT. ANN. § 59:5-2 states:
     Neither a public entity nor a public employee is
     liable for:
           a. An injury resulting from the parole or
               release of a prisoner or from the terms
               and conditions of his parole or release or
               from the revocation of his parole or
               release;
           b. any injury caused by:
                (1) an escaping or escaped prisoner;
                (2) an escaping or escaped person;
                (3) a person resisting arrest or evading
                     arrest;
                (4) a prisoner to any other prisoner; or
           c. any injury resulting from or caused by a
               law enforcement officer’s pursuit of a
               person.
N.J. STAT. ANN. § 59:5-2.



                                25
Defendants’     motions,   asserting      that   New   Jersey’s   “pursuit

immunity” statute does not immunize police officers from injuries

caused by the pursuing police alone, (see Pl.’s Opp’n [Docket Item

170], 19-20 (citing Tice v. Cramer, 133 N.J. 347, 371 (1993)), and

that the immunity statute is also inapplicable where the officers’

use of force is greater than or equal to willful misconduct. (Id.

at   20   (citing   N.J.   STAT.   ANN.    § 59:3-14).)12   No    Defendant

substantively    responded   to    Plaintiff     Ingram’s   position   with

respect to Tice, 133 N.J. 347, or N.J. STAT. ANN. § 59:3-14 in their

reply briefs. Pursuit immunity was mentioned in reply briefs filed

by Defendant Marchiafava, (see Marchiafava Reply [Docket Item

184], 11), and by Defendant Gennetta, (see Gennetta Reply [Docket

Item 194], 10), but these briefs only state that pursuit immunity

should apply for the same reasons that were stated in the original

moving briefs; neither reply attempts to rebut Plaintiff Ingram’s

arguments with respect to Tice, 133 N.J. 347, or N.J. STAT. ANN.

§ 59:3-14.13


12 N.J. STAT. ANN. § 59:3-14 states, in relevant part:
           a. Nothing in this act shall exonerate a
           public employee from liability if it is
           established that his conduct was outside the
           scope of his employment or constituted a
           crime, actual fraud, actual malice or willful
           misconduct.
N.J. STAT. ANN. § 59:3-14.
13 The reply briefs filed by Defendant Marchiafava and Defendant

Gennetta also claim that they are entitled to summary judgment in
their favor based on New Jersey’s state qualified immunity
doctrine. (See Marchiafava Reply [Docket Item 184], 11; Gennetta


                                    26
       The Court first notes that Plaintiff is not claiming that he

suffered injury during the foot chase itself including his slip-

and-fall, but rather that the “pursuit” continued as the officers

jumped on him after the fall until he was seized. Nonetheless, the

Court finds that N.J. STAT. ANN. § 59:3-14 permits plaintiffs to

recover for state law claims against police officers in pursuit of

a person evading arrest, where the officers’ actions rise to or

above the level of willful misconduct. The Court further finds

that, in the version of events most favorable to Plaintiff Ingram,

as described, supra, a reasonable jury could find that Defendant

Officers’   treatment    of   Plaintiff   Ingram   constituted    willful

misconduct. The Court further finds that, in the version of events

most   favorable   to   Plaintiff   Ingram,   as   described,    supra,   a

reasonable jury could find that Plaintiff Ingram’s injuries were

sustained after he fell but before the pursuit ended with his

violent seizure. Therefore, this portion of Defendants’ motions

for summary judgment will be denied.

              E. Supervisory Liability.

       Defendant Merck asserts that he is entitled to judgment as a

matter of law with regard to Plaintiff Ingram’s allegations of




Reply [Docket Item 194], 10.) However, this argument was not raised
in any party’s initial moving brief and it is inappropriate for a
party to raise a legal argument for the first time in a reply
brief. Therefore, the Court shall not address this issue at this
time.


                                    27
supervisory     liability   against     him   contained     in    Count   III   of

Plaintiff Ingram’s Second Amended Complaint [Docket Item 64]. (See

Merck’s Br. [Docket Item 144-1], 8-11.) Defendant Merck asserts

that Plaintiff Ingram is unable to satisfy the three requirements

to sustain such a claim: (1) Plaintiff Ingram’s constitutional

rights   were    violated,14     (2)   Defendant    Merck    participated       or

directed others to violate Plaintiff Ingram’s rights, and (3)

Defendant   Merck   knew    of   and   acquiesced    in     his   subordinates’

violation of Plaintiff Ingram’s rights. (See id.)

     Defendant Merck argues that Plaintiff Ingram cannot establish

that Defendant Merck participated in, directed, or had knowledge

of and acquiesced in his subordinates’ alleged violations of

Plaintiff Ingram’s constitutional rights. (Id. at 10.) Defendant

Merck asserts that the alleged violation of rights took place prior

to his arrival on the scene, that Defendant Merck arrived after

Plaintiff Ingram was handcuffed, and that there is no evidence

that any excessive force was used after Defendant Merck arrived.

(Id. at 10-11.)




14While Defendant Merck claims that Plaintiff Ingram cannot show
that he suffered a violation of his constitutional rights, (see
Merck’s Br. [Docket Item 144-1], 9-10), as the Court has already
held, supra, that Plaintiff Ingram is able to show at a minimum
genuine disputes of material fact as to whether he suffered a
violation of his constitutional rights, sufficient to survive a
motion for summary judgment, the Court shall not address this
portion of Defendant Merck’s argument, or Plaintiff Ingram’s
response thereto, at this time.


                                       28
     Plaintiff Ingram opposes Defendant Merck’s request, asserting

that Defendant Merck was present at the scene when Plaintiff Ingram

sustained his catastrophic injury and was subsequently moved. (See

Pl.’s Opp’n [Docket Item 170], 3-5.) In the version of events most

favorable to Plaintiff Ingram, as described, supra, a reasonable

jury could find that Defendant Merck was present on the scene and

participated in causing Plaintiff Ingram’s injuries and acquiesced

to his subordinates’ (i.e. Marchiafava’s and Gennetta’s) actions

which    violated     Plaintiff     Ingram’s     constitutional    rights.

Therefore, the Court shall deny Defendant Merck’s motion insofar

as it seeks summary judgment as to Plaintiff Ingram’s claim against

him for supervisory liability.

  IV.      Conclusion.

     For the reasons stated above, Defendants County of Camden,

Camden County Police Department, Chief John Scott Thomson, Orlando

Cuevas, and Nicholas Marchiafava’s motion for summary judgment,

[Docket Item 143], will be granted in part and denied in part. The

motion is granted with respect to all claims against Defendant

Cuevas and with respect to Defendants County of Camden and Camden

County Police Department as to Counts I, II, and III. County

Defendants’ arguments with respect to Plaintiff Ingram’s Monell

claims   will   be   addressed    after   the   outstanding   disagreements

regarding Dr. Chapman’s opinion and testimony have been resolved.

Defendant Jeremy Merck’s motion for summary judgment, [Docket Item


                                     29
144], Defendant Antonio Gennetta’s motion for summary judgment,

[Docket Item 145], and Plaintiff Ingram’s motion for summary

judgment, [Docket Item 146], will be denied. An accompanying Order

shall be entered.



March 29, 2019                      s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                               30
